This is a claim for refund of inheritance taxes erroneously assessed and erroneously paid. The decedent died May 30th, 1921, testate, a resident of Cook County, and claimant was duly appointed executrix of the will. The County Judge of said county assessed a total inheritance tax in the estate of $2,163.48, which less 5% which was paid November 30th, 1921. Thereafter, it ivas found that in making the appraisement, certain property was inadvertently and erroneously appraised and assessed, ivhich did not 'belong to deceased, and thereupon a petition was filed in the County Court, and the Attorney General duly notified of such procedure. On the 29th day of August, 1922, the County Court re-assessed the inheritance tax in said estate at $362.30, from which order, no appeal was taken. The amount actually due was found to be $344.21. The amount paid was $2,055.31. The difference between the last two sums is the amount due claimant on refund to wit: $1,711.10, and that amount is accordingly awarded to claimant without interest.